RESOLUCIÓN
Se da traslado de la solicitud de hábeas corpus para la Sala de Mayagüez del Tribunal Superior, que deberá consi-derar la misma el próximo miércoles, 28 de enero de 1976 a las 9:00 a.m. Se deja sin efecto la resolución que negó fianza a los. acusados peticionarios pendientes de dictarles sentencia pudiendo ellos permanecer en libertad bajo la misma fianza provisional que garantizó su comparecencia a juicio, por el tiempo que tome a la Sala de Mayagüez proveer en primera instancia a la solicitud de hábeas corpus.
El Juez Asociado Señor Negrón García denegaría la peti-ción sin ejercicio alguno de jurisdicción original por este Tribunal, y así se expresará por escrito.
Lo acordó el Tribunal y certifica el Secretario. El Juez Presidente Señor Trías Monge y los Jueces Asociados Señores Rigau y Torres Rigual no intervinieron.
(Fdo.) Angel G. Hermida

Secretario